Citation Nr: 1101407	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a fracture to the right middle finger with ankylosis.

2.  Entitlement to an effective date earlier than March 15, 2007, 
for the 10 percent disability rating awarded for residuals of a 
fracture to the right middle finger with ankylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which increased from noncompensable to 10 
percent the Veteran's disability rating for his service-connected 
residuals of a fracture to the right middle finger with 
ankylosis, effective March 15, 2007.  In his January 2008 Notice 
of Disagreement the Veteran contended that he was entitled to an 
earlier effective date for this 10 percent disability rating.  

In August 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  Subsequent to the 
hearing, the Veteran submitted additional material, including the 
duplicate of a September 23, 2003 VA outpatient treatment record, 
and waived initial RO consideration of this evidence.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2009).

The Board notes that in the May 2009 Supplemental Statement of 
the Case the RO noted that it had reviewed the Veteran's 
electronic Virtual VA records which did not reveal any evidence 
pertinent to this appeal.  The Board has reviewed the contents of 
the Veteran's Virtual VA records file and found that at least one 
record, an April 2009 general medical examination, is relevant to 
the Veteran's higher rating claim.  Because this 2009 record is 
not pertinent or dispositive of the claim for an effective date 
earlier than March 15, 2007, the earlier effective date claim is 
decided herein without any prejudice to the Veteran.

The issues of entitlement to service connection for a 
right hand disorder, entitlement to service connection for 
a right ring finger disorder, and entitlement to a total 
disability rating based on individual unemployability 
(TDIU) have been raised by the record, in particular the 
Veteran's testimony during his Board hearing, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to a rating in excess of 10 percent for 
residuals of a fracture to the right middle finger with ankylosis 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's application for an increased rating for his 
service-connected residuals of a fracture to the right middle 
finger was received on March 15, 2007.

2.  After the final April 2004 rating decision, there is no 
communication from the Veteran or his representative prior to 
March 15, 2007, that constitutes a formal or informal claim for 
an increased rating for residuals of a fracture to the right 
middle finger.

3.  It is not factually ascertainable that the Veteran 
experienced an increase in his right middle finger disability 
between March 15, 2006, and March 15, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 2007, 
for the grant of an increased 10 percent disability rating for 
residuals of a fracture to the right middle finger with ankylosis 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in April 
2007 and March 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a Supplemental Statement 
of the Case was issued in May 2009.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

In Dingess/Hartman the Court found that the VCAA notice 
requirements applied to all elements of a claim. An additional 
notice as to disability ratings and effective dates was provided 
in the April 2007 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of any notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, the 
Board finds that the notice requirements pertinent to the issue 
on appeal have been met.



The duty to assist also has been fulfilled as medical records 
from VA, private providers, and the Social Security 
Administration (SSA) have been requested and obtained.  As noted 
in the Introduction, a 2009 VA medical examination missing from 
the claims file is not pertinent to adjudication of the Veteran's 
claim for an earlier effective date for his right middle finger 
disability.  Therefore, the Board finds that the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.

Earlier Effective Date - Laws and Regulations

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase shall be fixed in 
accordance with the facts found, but shall be no earlier than the 
date of receipt of the application thereof.  38 U.S.C.A. 
§ 5110(a).  The statutory provision is implemented by regulation 
which provides that the effective date for an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to the general rule governing claims for increased 
compensation is contained in 38 U.S.C.A. § 5110(b)(2).  If the 
evidence demonstrates that the increase in disability occurred 
prior to the date of receipt of claim, the Department may assign 
the earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating is received within a year of the date that the 
increase occurred.  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 
10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  38 C.F.R. 
§ 3.155.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if the formal claim has not 
been filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. 
§ 3.157(b), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by the VA 
will be accepted as informal claim for increased benefits for an 
informal claim to reopen.

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date 
earlier than March 15, 2007, for the grant of a 10 percent 
disability rating for his service-connected right middle finger 
disability.  In his written submissions and testimony, the 
Veteran contends that he was seen at a VA clinic in September or 
October 2003 when the symptoms associated with his right finger 
disability and claimed right hand disorder increased and that he 
was unaware that he could not appeal the subsequent April 2004 
denial of his higher rating claim.

In the present case, a February 1980 rating decision granted 
service connection for residuals of a right middle finger 
fracture with a noncompensable (0 percent) rating, effective 
December 11, 1979.  The Veteran did not disagree with this rating 
and the decision became final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran submitted a claim for an increased rating on 
September 26, 2003.  This claim led to the April 2004 rating 
decision continuing the noncompensable rating.  The RO informed 
the Veteran of the denial of his claim and his right to an appeal 
in a notification letter dated May 5, 2004.  The Veteran did not 
disagree with or appeal the April 2004 rating decision and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  

On March 15, 2007, the Veteran submitted his latest claim for an 
increased rating for his right middle finger disability.  In a 
June 2007 rating decision, the disability was recharacterized as 
residuals of a fracture to the right middle finger with ankylosis 
and the disability rating was increased from noncompensable to 10 
percent, effective March 15, 2007.  The rating decision noted 
that March 15, 2007, was the date of receipt of the claim for an 
increase.  In his January 2008 Notice of Disagreement, the 
Veteran contended that he was entitled to an effective date for 
his 10 percent rating earlier than March 15, 2007.

The Board notes that the June 2007 decision pointed to an April 
2007 VA examination for evidence of the ankylosis of the proximal 
interphalangeal and distal interphalangeal joints of the right 
middle finger which entitled the Veteran to his 10 percent 
disability rating.  The Veteran's service-connected right middle 
finger disability may be rated pursuant to Diagnostic Codes 5226 
and 5229 for ankylosis or limitation of motion, respectively.  
See 38 C.F.R. § 4.71a.  

Based upon the evidence of record, the Board finds entitlement to 
an earlier effective date for the 10 percent rating for residuals 
of a middle finger fracture is not merited.  As the rating 
decision in April 2004 is considered final, in the absence of an 
assertion of clear and unmistakable error (CUE), it is no longer 
the appropriate point from which to determine the effective date 
of an increased rating.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The evidence shows that notice of the April 2004 rating 
decision was mailed to the Veteran at his address of record on 
May 5, 2004.  The Veteran conceded during his Board testimony 
that he did not appeal the April 2004 rating decision which had 
denied his request for a higher rating for his right middle 
finger disability (see transcript at p. 12).  Though the Veteran 
testified that he did not know he could appeal the denial of his 
claim, the copy of the May 5, 2004 notification letter sent him 
by the RO clearly highlighted on the first page what he needed to 
do if he should disagree with the RO's rating decision.  The 
Veteran never claimed that he failed to receive this 
correspondence.  


The Veteran is considered to have been adequately notified and 
there is no evidence of a timely Notice of Disagreement from the 
April 2004 determination.  There have been no specific claims, 
nor is there any indication by the record, that the prior rating 
action should be revised due to CUE.  Applying the holding in 
Rudd to the facts of this case, the Board finds that the Veteran 
did not timely appeal the April 2004 rating action and that 
decision became final.  He has not raised the issue of CUE in 
that rating action.  

As discussed above, the effective date for a claim for an 
increased rating is the date of the claim or the date entitlement 
arose, whichever is later.  Here, the date of the claim is March 
15, 2007, the date the RO received the Veteran's application for 
an increased rating.  The date entitlement arose is April 27, 
2007, the date of a VA examination which demonstrated more severe 
symptoms, including ankylosis of two joints in the right middle 
finger.  In assigning the Veteran an effective date of March 15, 
2007, the RO apparently afforded the Veteran the benefit of the 
doubt and assigned the date of claim as the effective date even 
though the evidence of record indicates that entitlement arose 
later.

A review of the record reveals there are no formal or informal 
claims for an increased rating for the Veteran's right middle 
finger disability between the final April 2004 rating decision 
and the current March 15, 2007 effective date.  However, an 
effective date could be based on the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date.  
38 C.F.R. § 3.400(o)(2).  Thus, the Board examined whether it was 
factually ascertainable that the Veteran's right middle finger 
disability increased in severity during the year prior to the 
March 2007 receipt of the application for an increased rating.  

In this case, the April 2007 VA examination was the first 
indication of ankylosis entitling the Veteran to a 10 percent 
rating under Diagnostic Code 5226.  While the duplicate of the 
record of the September 23, 2003, VA clinic visit submitted by 
the Veteran showed arthritic changes in the Veteran's right hand, 
this record does not reflect objective evidence of symptoms 
showing ankylosis or limitation of motion of the right middle 
finger.  Furthermore, the record of the September 23, 2003 VA 
clinic visit has been associated with the claims file since 
before the April 2004 rating decision, and was specifically 
considered by the RO in that adjudication which continued the 
Veteran's noncompensable rating.  

Significantly, there are no VA treatment records dated between 
March 2006 and March 2007.  Thus, the only evidence in support of 
an effective date prior to the currently assigned March 15, 2007 
effective date is the Veteran's own statements and his testimony 
at the August 2010 Board hearing that his symptoms were severe 
enough so as to allow for the assignment of a higher rating.  The 
law requires, however, that VA ascertain the severity of a 
disorder by competent evidence, measured by specific rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Board has considered the Veteran's contention to the effect 
that the effective date of his increased rating claim should date 
back to September or October 2003.  However, as alluded to above, 
the law presently and at all times relevant to this decision is 
clear as to the finality of decisions rendered by agencies of 
original jurisdiction.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400; see Sears v. Principi, 16 Vet. App. 244, 247-248 (2002).  
To the extent the Veteran seeks an effective date prior to a 
final rating decision, he must file a CUE claim concerning the 
prior rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier than 
the date of a final decision as free-standing claims for earlier 
effective dates vitiate the rule of finality).  As was noted 
earlier, no CUE claim regarding the earlier April 2004 final 
decision has been commenced.

In the present case, the RO has granted benefits as of the date 
the Veteran filed his claim for an increased rating for his 
service-connected residuals of a fracture to the right middle 
finger with ankylosis.  There simply is no legal authority for 
the Board to assign an earlier effective date as the RO has 
already assigned the earliest possible effective date for the 
grant of benefits.  While the Board sympathizes with the 
Veteran's position, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  
Accordingly, the claim for an effective date prior to March 15, 
2007, is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 15, 2007, for 
the Veteran's 10 percent disability rating for residuals of a 
fracture to the right middle finger with ankylosis is denied.


REMAND

Unfortunately, a remand is required in this case as regards the 
Veteran's claim for a higher rating for his right middle finger 
disability.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2010).

As noted above in the Introduction, when adjudicating the 
Veteran's claim for a rating in excess of 10 percent for 
residuals of a fracture to the right middle finger with ankylosis 
in its May 2009 Supplemental Statement of the Case, the RO 
incorrectly observed that an electronic review of the Veteran's 
Virtual VA records did not reveal any evidence pertinent to this 
appeal.  However, the Board's review of the Veteran's Virtual VA 
file indicated that at least one medical record, an April 2009 
general medical examination, contains information pertinent to 
the condition of his service-connected right middle finger.  
Therefore, it does not appear that the RO considered this record 
prior to the appeal being certified to the Board because the most 
recent supplemental statement of the case (SSOC) was rendered in 
May 2009.  The RO's failure to consider this evidence in the SSOC 
is not in accordance with 38 C.F.R. § 19.31(b).  As such, the May 
2009 SSOC is defective.  Moreover, the Board finds that the 
failure of the RO to reduce evidence from the Virtual VA file to 
hard copy for inclusion into the Veteran's claims file is a 
procedural defect that must be rectified before the Board may 
proceed with the appeal.  The Board is an appellate body that 
does not have the authority and resources under VA regulations to 
develop the record.  The Board is reliant on the RO in this 
regard under the regulatory scheme governing adjudication of 
appealed claims.  As the Veteran is claiming on appeal an 
increase in his disability rating for his service-connected right 
middle finger, and the April 2009 examination contains 
observations and findings concerning that disability, the claims 
file must be returned to the RO/AMC for completion of the record 
and readjudication of the claim.  

On remand, the RO/AMC also should associate with the claims file 
all medical records from the Gainesville, Florida VA Medical 
Center (VAMC) and VA's Tallahassee outpatient clinic concerning 
the Veteran's treatment or evaluation for his right middle finger 
disorder since June 2008, when the most recent VA medical record 
found in the claims file is dated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's 
electronic Virtual VA file and copy and 
associate with his claims file all those 
Virtual file records of the Veteran not found 
in his claims file, in particular the April 
2009 general medical examination.

2.  The RO/AMC shall contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for his right 
middle finger disorder and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
this disorder from the Gainesville, Florida 
VAMC and VA's Tallahassee outpatient clinic 
from June 2008 to the present.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with the 
claims file should be obtained and associated 
with the claims file.  All attempts to 
procure records should be documented in the 
file.  If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to the claim, including the conduct 
of an appropriate VA examination, if 
warranted.

4.  When the development requested has been 
completed, the remaining issue on appeal 
should again be reviewed by the RO/AMC on the 
basis of the additional evidence.  If the 
benefit sought is not granted the Veteran 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


